It appears from the record and the bill of exceptions that the motion for a new trial was overruled on May 16, 1945, and the bill of exceptions recites as follows: "Plaintiff in error comes on this the 16th day of June, 1945, and, within the time prescribed by law, presents to the Honorable Mallory C. Atkinson, judge of said court who presided in said case, this his bill of exceptions."
This being a criminal case, it must affirmatively appear that the bill of exceptions was presented for certification within 20 days from the date of the overruling of the motion for a new trial. It does not so appear in this case. The bill of exceptions not having been tendered within the time required by law, this court has no jurisdiction of the case, and the writ of error must be and is dismissed. Blythe v. State, 55 Ga. App. 193 (189 S.E. 687); Terrell v. State, 56 Ga. App. 376 (192 S.E. 642); Hurst v. State, 145 Ga. 164
(88 S.E. 930); Jones v. State, 146 Ga. 8 (3) (90 S.E. 280).
Writ of error dismissed. Broyles, C. J., and Gardner, J.,concur.
                        DECIDED DECEMBER 5, 1945.